DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 12, filed December 29, 2021, with respect to the title have been fully considered and are persuasive.  The objection of September 30, 2021 has been withdrawn. 
Applicant’s arguments, see pages 13-17, filed December 29, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of September 30, 2021 has been withdrawn. 
Election/Restrictions
Claim1 is allowable. The restriction requirement among devices , as set forth in the Office action mailed on June 28, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 8, 2021 is partially withdrawn.  Claims 15-16 , directed is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 41-42, directed to a device remain withdrawn from consideration because they do not all  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

This application is in condition for allowance except for the presence of claims 41-42 directed to device species non-elected without traverse.  Accordingly, claims 41-42 been cancelled.
Status of the Claims
Claims 15-16 are rejoined.  Claims 14, 17-25, 29-40, and 41-42 are canceled.  Claims 1-13, 15-16, and 26-28 are present for examination.	
Allowable Subject Matter
Claims  allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, 	Regarding Claim 1 (from which claims 2-9 and 15-16 depend), wherein the upper portions of the first division pattern are spaced apart from one another in the second direction; and wherein the upper portions of the first division patterns and the upper portions of the second division patterns are arranged in a zigzag pattern in the second direction in a plan view.	Regarding Claim 10 (from which claims 11-13 depend), wherein the second division pattern includes lower portions spaced apart from one another in the second direction and connected to the third division patterns.	Regarding Claim 26 (from which claims 27-28 depend), second upper portions contacting upper .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Choi (US 2019/0181226) discloses (Fig. 2A) isolation insulating pattern 40 extending in a second direction D1.	Xu (US 2019/0043883) discloses (Fig. 9A) gate slit separation portions 221. 	Kim (US 2016/0064407) discloses (Fig. 4) a second insulating layer 184 in a zigzag shape from a top view. 	Lee (US 2015/0372101) discloses (Fig. 3) multiple insulating separation elements 174 in a top view. 	Kim (US Pat. No. 11,069,698) discloses (Fig. 4) first to fourth separation layers SL1-SL4. 	Ohnuki (US Pat. No. 11,049,871) discloses (Fig. 2) insulating layers MT for separation.	Lee (US Pat. No. 10,566,346) discloses (Fig. 3) auxiliary separation pattern 183/180 and string insulation layer 118.
Shin (US 2021/0320125) discloses (Fig. 24) a zigzag division patterns (585/330) but does not qualify as prior art.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                            

					/ISMAIL A MUSE/                                                                        Primary Examiner, Art Unit 2819